           Case 1:16-cr-00017-DAD-BAM Document 53 Filed 11/10/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:16-CR-00017-DAD
12                                   Plaintiff,         STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE; FINDINGS AND ORDER
13                         v.
                                                        DATE: November 12, 2020
14   MICHAEL LOPEZ,                                     TIME: 2:00 p.m.
                                                        COURT: Hon. Erica P. Grosjean
15                               Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on November 12, 2020.

21          2.     By this stipulation, defendant now moves to continue the status conference until January

22 13, 2021.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      Defendant Lopez has a preliminary hearing currently set for November 12, 2020

25          and the parties have submitted a stipulation to continue the preliminary hearing until January 13,

26          2021, at 2:00 pm before the Magistrate Judge.

27                 b)      The parties are requesting the preliminary hearing and this status conference be

28          held at the same time.


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:16-cr-00017-DAD-BAM Document 53 Filed 11/10/20 Page 2 of 2


 1                 c)      Based on the above-stated findings, the ends of justice served by continuing the

 2          case as requested outweigh the interest of the public and the defendant.

 3          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
      Dated: November 10, 2020                               MCGREGOR W. SCOTT
 9                                                           United States Attorney
10
                                                             /s/ LAUREL J. MONTOYA
11                                                           LAUREL J. MONTOYA
                                                             Assistant United States Attorney
12

13
      Dated: November 3, 2020                                /s/ MEGHAN McLOUGHLIN
14                                                           MEGHAN McLOUGHLIN
15                                                           Counsel for Defendant
                                                             MICHAEL LOPEZ
16

17

18
                                           FINDINGS AND ORDER
19
            Pursuant to the terms of the stipulation, Defendant Lopez’s preliminary hearing currently set for
20
     November 12, 2020 shall be continued until January 13, 2021, at 2:00 pm before the Magistrate Judge.
21

22 IT IS SO ORDERED.

23
        Dated:    November 10, 2020                            /s/
24                                                    UNITED STATES MAGISTRATE JUDGE
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
